     Case 1:18-cr-00157-LJO-SKO Document 19 Filed 06/22/20 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    MICHAEL PATRICK BRAZIL
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     No. 1:18-cr-00157-LJO-SKO
                                                    No. 1:06-cr-00061-LJO
12                              Plaintiff,
13               vs.                                SEALING ORDER
14    MICHAEL PATRICK BRAZIL,
15                              Defendant.
16
17            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant Ramon
18   Michael Patrick Brazil’s Emergency Motion for Compassionate Release shall be redacted as set
19   forth in his Request to Redact Emergency Motion for Compassionate Release, and Exhibits A, B,
20   and D, shall be filed under seal until further order of the Court.
21
     IT IS SO ORDERED.
22
23       Dated:        June 22, 2020
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                      1
     [Proposed] Sealing Order
